internal_revenue_service department of the treasury uics washington 0c contact person telephone number in reference to date ep ra t3 may legend taxpayer a taxpayer b state c date date date ira x trust y company w dear mr this is in response to the letter submitted on your behalf by your authorized representative in which you through your authorized representative request several letter rulings under sec_408 the following facts and representations support your ruling_request of the internal_revenue_code taxpayer a whose date of birth was date died on date prior to attaining age was survived by her spouse taxpayer b at her death taxpayer a maintained an individual_retirement_arrangement ira company w requirements of code sec_408 a your authorized representative asserts that ira x met the while a resident of state c ira x with taxpayer a prior to her death taxpayer a named a_trust trust y which was under the terms of created on date trust y taxpayer b became the sole trustee of trust y upon taxpayer a's death as trustee of trust y additionally pursuant to the terms of trust y taxpayer b as the beneficiary of her ira x is required to distribute the trust y estate 32b page outright and free of trust to taxpayer b taxpayer a as noted above taxpayer b survived taxpayer a if taxpayer b was to survive your authorized representative has asserted on your behalf that pursuant to the statutes of state c expenses and claims of creditors of an estate bore no estate_taxes claims or administrative expenses arising out of the death of taxpayer a an ira is not subject_to the furthermore trust y taxpayer b as sole trustee of trust y intends to withdraw all as trustee will then pay said amounts to taxpayer b amounts standing under ira x taxpayer b taxpayer b will then roll over said ira x assets into an ira set up and maintained in the name of taxpayer b later than the date following the date on which said amounts are distributed from ira x to taxpayer b as trustee of trust y pursuant to the terms of trust y such rollover will occur no based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b will be treated as the payee or distributee of ira x for purposes of code sec_408 da that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b that taxpayer b is eligible to roll over the distribution from ira x into an ira set up and maintained in his name pursuant to code sec_408 rollover of such distribution occurs no later than the day following the day said ira x proceeds are distributed from said ira x a i as long as the and that taxpayer b will not be required to include in his gross_income for federal_income_tax purposes for calendar_year the year in which said ira x distribution will occur and the year in which said rollover will be made the amounts distributed from said ira x and timely rolled over into an ira set up and maintained in taxpayer b‘s name with respect to your ruling requests code sec_408 d provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 a and d b bt ree code sec_408 d a i provides that sec_408 d does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus pursuant to code sec_408 a q a a-4 further provides in pertinent part that an sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 b election will be considered to have been made by a surviving_spouse if either of the following occurs account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 have not been distributed within the appropriate time period applicable to the decedent under sec_401 b amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in distribution_requirements of sec_40i a a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained a i into an ira for the benefit of such surviving_spouse above which are subject or deemed to be subject_to the any required amounts in the any additional the or q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own makes said election methods by which a surviving_spouse so elects q a a-4 lists actions by which a surviving_spouse however q a a-4 does not provide the exclusive page generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent‘s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into his own ira however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent’s trust who pays the ira proceeds to the surviving_spouse pursuant to the terms of the trust in order to satisfy the language of the trust which provides that the trust estate is to be paid to said surviving_spouse outright and free of trust which surviving_spouse then receives the ira proceeds and rolls them into an ira set up and maintained in his name in this case taxpayer b is the sole trustee of trust y who in order to comply with the language of trust y pursuant to the terms of taxpayer a’s trust y will pay ira x proceeds to taxpayer b taxpayer b will then roll over the ira x proceeds into an ira set up and maintained in the name of taxpayer b said rollover will occur within days of the date on which the ira x proceeds are distributed from ira x general_rule set forth above under this set of facts the service will not apply the thus with respect to your ruling requests the service concludes as follows that taxpayer b will be treated as the payee or distributee of ira x for purposes of code sec_408 d that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b is eligible to roll over the distribution that taxpayer b from ira x into an ira set up and maintained in his name pursuant to code sec_408 rollover of such distribution will occur no later than the day following the day said ira x proceeds are distributed from said ira x and a i since the that taxpayer b will not be required to include in his gross_income for federal_income_tax purposes for calendar_year the year in which said ira x distribution will occur and the year in which said rollover to an ira set up and maintained in taxpayer b’s name will be timely made the amounts distributed from said ira x and timely rolled over into taxpayer b’s ira this ruling letter is based on the assumption that ira x referenced herein either has complied or will comply with the requirements of code sec_408 at all times relevant thereto it bay page also assumes that taxpayer b’s rollover tra will comply with the requirements of code sec_408 at all times relevant thereto finally it assumes that the course of action outlined above will occur no later than date this letter_ruling does not address issues if any that arise under the proposed income_tax regulations issued under code sec_401 and that were published pincite_11_irb_865 march this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours sanus ux frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
